Title: To Thomas Jefferson from James Mease, 16 June 1792
From: Mease, James
To: Jefferson, Thomas



Dear Sir
Philadelphia June 16th. 1792.

On my return from New York last evening, to which place I went, the day after I did myself the honor of presenting you with a Copy of my dissertation, your polite and obliging favour was delivered to me. Be pleased, Sir, to accept of my most grateful thanks for it. The fact communicated of the success of mercury, is of great importance, but its authenticity not being sufficiently ascertained, as you observe, must certainly detract from the Utility which it otherwise would be attended with.
I have not the least doubt, that mercury would succeed, if its use was properly conducted, and a quantity thrown into the system, sufficient to counteract the effects of the virus, by its forcible, and powerful stimulus on the nervous System. As I have observed, this medecine has been given in the most partial and feeble manner. Timid minds, and such there are to be found among the profession, would rather suffer their patients to die by a disease, rather than boldly push a medecine of an active nature. To those, the old maxim of the excellent Celsus is very justly applicable, and which like an honest man he gives us in his elegant treatise “de re medicina,” as the uniform rule of his conduct “Anceps remedium, potius quam nullum.”
I perfectly agree with you Sir, in respect to the propriety of various modes of treatment being tried, on a number of different animals  properly secured, and as to the reward, that would be due to the discoverer of a certain method of cure. Our ignorance of the œconomy of brute animals, renders the difficulty of curing their diseases, duobly great, with that which we find to our shame, takes place in the human race. I do not dispair however of a remedy being found out. Dr. James has indeed informed us in the Phil. Trans. that mercury in a very active form; that of turpeth mineral, was always successful with him, in the cure of the disease, among dogs, and gives us several communications, from gentlemen; sportsmen, to corroborate his experience. I have never had an opportunity of experimentally trying its efficacy, which I mean to do, whenever a case should occur.
The length to which it would have extended my dissertation besides adding very considerably to the expence, already too great, prevented me from entering in a disscussion of the mode of cure among dogs, which I originally intended to do, and likewise induced me to omit above one half of the manuscript, which I had actually given into the hands of the printer. In many parts I have but slightly touched the subject, and others I have been under the necessity of not mentioning in the least. I expect however, to be able once, to bring the whole of what I had prepared for the press, in a second edition, together with what I shall hereafter add, as soon as the present impression is disposed of, which I have the pleasing reflexion to find, is selling beyond my expectation. All that has been as yet written on the subject is, but, as it were entering the threshold of it, and on account of my thus deeming the subject, so far from being exhausted, I shall continue to pursue the plan I have laid down in the further investigation of it. I hope to live to see the day, when the disease will be as easily mastered, as the once terrific tetanus, or the formerly fatal intermittent. With every sentiment of respect I am dear Sir, your obliged friend

James Mease

